Exhibit 10.1

Execution Copy

 

 

 

VOTING AGREEMENT

by and

between

DUPONT DE NEMOURS, INC.

and

WINDER INVESTMENT PTE. LTD.

DATED AS OF DECEMBER 15, 2019

 

 

 



--------------------------------------------------------------------------------

VOTING AGREEMENT

VOTING AGREEMENT, dated as of December 15, 2019 (the “Agreement”), by and
between DuPont de Nemours, Inc., a Delaware corporation (“Remainco”), and Winder
Investment Pte. Ltd., a private company limited by shares and incorporated in
Singapore (the “Shareholder”).

WHEREAS, concurrently with the execution of this Agreement, Remainco,
Nutrition & Biosciences, Inc., a Delaware corporation and wholly owned
subsidiary of Remainco (“Spinco”), International Flavors & Fragrances Inc., a
New York corporation (“RMT Partner”), Neptune Merger Sub Inc., a Delaware
corporation and newly formed direct wholly owned Subsidiary of RMT Partner
(“Merger Sub”), are entering into an Agreement and Plan of Merger (the “Merger
Agreement”) (terms used but not defined herein shall have the meanings set forth
in the Merger Agreement), pursuant to which Merger Sub shall merge with and into
Spinco (the “Merger”) with Spinco continuing as the surviving corporation;

WHEREAS, the Board of Directors of RMT Partner has (a) approved and deemed
advisable the Merger Agreement and the transactions contemplated thereby,
including the Merger and the RMT Partner Share Issuance, (b) determined that the
Merger Agreement and the transactions contemplated thereby, including the
Merger, are fair to and in the best interest of RMT Partner and its shareholders
and (c) resolved to recommend the approval by the shareholders of RMT Partner of
the RMT Partner Share Issuance;

WHEREAS, as of the date hereof, the Shareholder is the registered holder and
beneficial owner (for purposes of this Agreement, “beneficial owner” (including
“beneficially own” and other correlative terms) shall have the meaning set forth
in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder (the “Exchange Act”)) of
(i) the number of shares of RMT Partner Common Stock set forth on Schedule I
hereto (such shares, together with any other equity securities of RMT Partner
acquired (including any equity securities of RMT Partner of which power to
dispose of or voting control is acquired) by the Shareholder during the period
from and including the date hereof through and including the date on which this
Agreement is terminated in accordance with its terms (including, but not limited
to, any RMT Partner Common Stock acquired upon exercise of any RMT Partner
Options that vest before or during such period), collectively, the “Subject
Shares”), and (ii) the number of rights, warrants, convertible securities or
options to acquire or subscribe for any shares or other securities of RMT
Partner (collectively, the “RMT Partner Options”) set forth on Schedule I
hereto;

WHEREAS, as an inducement to Remainco’s willingness to enter into the Merger
Agreement, the Shareholder has agreed to enter into this Agreement and vote its
Subject Shares as described herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained in this
Agreement and intending to be legally bound, the parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

VOTING MATTERS

Section 1.1 Agreement to Vote. The Shareholder hereby agrees that, from and
after the date hereof until the termination of this Agreement, at any duly
called meeting (including any adjournment or postponement thereof) of the RMT
Partner shareholders, and in any other circumstance upon which a vote, consent
or other approval (including an action by written consent) is sought from the
RMT Partner shareholders, the Shareholder shall, if a meeting is held (including
any adjournment or postponement thereof), appear at the meeting, in person or by
proxy, or otherwise cause the Subject Shares to be counted as present thereat
for purposes of establishing a quorum, and it shall vote, consent or approve (or
cause to be voted, consented or approved), in person or by proxy, all the
Subject Shares (a) in favor of the RMT Partner Share Issuance and any proposal
or action presented to effectuate the foregoing; and (b) against any proposal or
action to approve any action or agreement that the Shareholder is aware would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of RMT Partner or any RMT Partner Subsidiary under the
Merger Agreement. The Shareholder agrees that any vote by the Shareholder that
is not in accordance with this Section 1.1 shall be considered null and void.
The Shareholder shall not enter into any agreement or understanding with any
Person prior to the termination of this Agreement to vote or give instructions
in a manner inconsistent with this Section 1.1.

Section 1.2 Irrevocable Proxy and Power of Attorney. Solely in the event of a
failure by the Shareholder to act in accordance with the Shareholder’s
obligations as to voting pursuant to Section 1.1, the Shareholder hereby
irrevocably (to the fullest extent permitted by Law) grants to and appoints
Edward Breen and Erik Hoover (each, an “Attorney”), in their respective
capacities as officers of Remainco, and each of them individually, the
Shareholder’s proxy and attorney-in-fact (with full power of substitution and
resubstitution), for and in the name, place and stead of the Shareholder, to
represent, vote and exercise all voting and related rights, sign or execute
forms of proxy and/or such other deeds or documents (including under seal, if
necessary or desirable) and to do such other acts and things as may be necessary
(including, without limitation, the power to execute and deliver written
consents) with respect to the Subject Shares owned or held by the Shareholder
regarding the matters referred to in Section 1.1 and as necessary to give effect
to the Shareholder’s obligations under this Agreement until the termination of
this Agreement in accordance with Section 4.1, to the same extent and with the
same effect as the Shareholder might or could do under applicable law, rules and
regulations. The proxy granted pursuant to this Section 1.2 is coupled with an
interest and shall be irrevocable to the extent permitted by Law. The
Shareholder will take such further action and will execute such other
instruments as may be necessary to effectuate the intent of this proxy. The
Shareholder hereby revokes any and all previous proxies or powers of attorney
granted with respect to any of the Shareholder’s Subject Shares that may have
heretofore been appointed or granted with respect to the matters referred to in
this Section 1.2, and no subsequent proxy (whether revocable or irrevocable) or
power of attorney shall be given by the Shareholder with respect to the matters
referred to in this Section 1.2. Any action authorized under this power of
attorney may be taken by any such person acting alone. The Shareholder
irrevocably undertakes to ratify any act committed in the exercise of the power
under Section 1.2 if called upon to do so. The Shareholder undertakes and
agrees: (i) to indemnify the Attorney and against all actions, claims, demands,
proceedings, costs, charges, expenses and other liabilities whatsoever which may
be made against the Attorney or for which the Attorney may become liable by
reason of acting



--------------------------------------------------------------------------------

pursuant to this power of attorney; and (ii) that the Attorney shall not be
liable to the Shareholder for any loss or damage occurring as a result of any
act or omission made by the Attorney by reason of acting pursuant to this power
of attorney.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

The Shareholder hereby represents and warrants to Remainco as follows:

Section 2.1 Corporate Existence; Authorization. The Shareholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation and has all requisite power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated by this Agreement. This
Agreement has been duly and validly executed and delivered by the Shareholder
and, assuming due execution and delivery by Remainco, this Agreement constitutes
a legal, valid and binding obligation of the Shareholder enforceable against the
Shareholder in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights, and to general equitable principles.

Section 2.2 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder will not, (i) conflict
with or violate the certificate of incorporation, limited liability company
agreement or equivalent organizational documents of the Shareholder;
(ii) conflict with or violate any applicable Law by which any property or asset
of the Shareholder is bound or affected; or (iii) result in any breach of, or
constitute a default (or event that with notice or lapse of time or both would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
Subject Shares (other than pursuant to this Agreement) pursuant to, any
mortgage, deed of trust, charge, pledge or other similar obligation (including
any trust agreement, voting agreement, shareholders agreement or voting trust),
except for any such conflicts, violations, breaches, defaults or other
occurrences that would not prevent or materially delay the ability of the
Shareholder to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement.

(b) The execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder shall not, require any
consent, approval, authorization or permit of, or filing with, or notification
to, any Governmental Authority, except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not prevent or materially delay the ability of the
Shareholder to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement. The approval of the Shareholder’s
shareholders is not required to effect the transactions contemplated by this
Agreement.

Section 2.3 Ownership of Shares. The Shareholder is the registered holder and
beneficial owner of the Subject Shares. The Shareholder has no other rights or
interests to, or any rights, warrants, convertible securities or options to
acquire or subscribe for any shares or other securities of RMT Partner. The
Shareholder has sole right to vote all of the Subject Shares and sole power of
disposition with respect to all of the Subject Shares. The



--------------------------------------------------------------------------------

Subject Shares are all the securities of RMT Partner owned, either of record or
beneficially, and/or controlled by the Shareholder as of the date hereof. The
Subject Shares owned by the Shareholder are free and clear of all Liens, other
than any Liens created by this Agreement. The Shareholder has not appointed or
granted any proxy or power of attorney or delivered any voting instruction forms
or other voting documents inconsistent with this Agreement, which appointment,
grant or delivery is still effective, with respect to the Subject Shares.

Section 2.4 Reliance. The Shareholder understands and acknowledges that Remainco
is entering into the Merger Agreement in reliance upon the Shareholder’s
execution and delivery of this Agreement.

Section 2.5 No Material Delay. There is no Action pending against or threatened
in writing against the Shareholder of any of its Affiliates or Representatives
which, if determined or resolved adversely in accordance with the plaintiff’s or
claimant’s demands, would reasonably be expected to prevent or materially delay
the ability of the Shareholder to perform its obligations hereunder.

ARTICLE III

COVENANTS OF THE SHAREHOLDER

The Shareholder hereby covenants and agrees as follows:

Section 3.1 Restriction on Transfer of Shares. The Shareholder shall not,
directly or indirectly: (i) offer for sale, sell (including short sales),
transfer or otherwise dispose of (including by gift or in connection with the
existing share redemption scheme), or consent to the offer for sale, sale,
transfer or other disposition of (any of the foregoing, a “Transfer”), any or
all of the Subject Shares, except to any Affiliate of the Shareholder who agrees
in writing to be bound by the terms of this Agreement or Transfers which occur
by operation of law to a Person who agrees in writing to be bound by the terms
of this Agreement or with Remainco’s prior written consent; (ii) other than as
set forth in this Agreement, grant any proxies or powers of attorney, deliver
any voting instruction form or other voting instruction, deposit into a voting
trust or enter into any other voting arrangement, in each case with respect to
any or all of the Subject Shares; or (iii) commit or agree to take any of the
foregoing actions. For the avoidance of doubt, nothing in this Section 3.1 shall
prohibit the Shareholder from engaging in customary hedging, securities lending
or similar arrangements with respect to the Subject Shares so long as such
arrangements do not limit the Shareholder’s ability to comply with its
obligations under Article 1.

Section 3.2 Certain Events. The Shareholder agrees with, and covenants to,
Remainco that (a) this Agreement and the obligations hereunder shall attach to
the Subject Shares and shall be binding upon any person or entity to which legal
or beneficial ownership of the Subject Shares shall pass, whether by operation
of law or otherwise, including without limitation the Shareholder’s
administrators, successors or receivers and (b) the Shareholder shall not
request that RMT Partner register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any or all of the Subject
Shares, unless such transfer is made in compliance with this Agreement.



--------------------------------------------------------------------------------

Section 3.3 Documentation and Information. The Shareholder hereby consents to
and authorizes the publication and disclosure by Remainco and RMT Partner and
their Affiliates of such Shareholder’s identity and holdings of Subject Shares
and of the nature of the Shareholder’s commitments and obligations under this
Agreement, including a copy of this Agreement, in, each case, in (a) any
announcement or disclosure of the Merger Agreement or the transactions
contemplated thereby and (b) to the extent required by any Governmental
Authority, in any registration statement or prospectus of Spinco or RMT Partner,
as applicable, or any other disclosure document required by Law (including
providing a copy of this Agreement in such disclosure). The Shareholder agrees
promptly to give to Remainco and RMT Partner any information they may reasonably
require (including in connection with the rules and regulations of the SEC) for
the preparation of any disclosure documents (including a Form 10 or Forms
S-1/S-4) or any other documents necessary in connection with the transactions
contemplated hereby and to notify them of any required corrections with respect
to any written information supplied by the Shareholder specifically for use in
any such disclosure document, if and to the extent that any shall have become
false or misleading in any material respect.

Section 3.4 Further Assurances.

(a) Each of the parties shall execute and deliver any additional certificate,
instruments and other documents, and take any additional actions, as the other
party reasonably may deem necessary or appropriate to carry out and effectuate
the purpose and intent of this Agreement.

(b) The Shareholder agrees, which this Agreement is in effect, to notify
Remainco promptly in writing of the number and description of Subject Shares or
RMT Partner Options acquired by the Shareholder after the date hereof which are
not set forth on Schedule I hereto.

(c) The Shareholder acknowledges and agrees that, during the term of this
Agreement, the obligations of the Shareholder specified in Section 1.1 shall not
be affected by any RMT Partner Change in Recommendation.

(d) The Shareholder agrees not to take any other action with the knowledge and
intent that it would in any way make any representation or warranty of the
Shareholder untrue or incorrect in any material respect or otherwise restrict,
limit or interfere in any material respect with the performance of the
Shareholder’s obligations hereunder.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement shall automatically terminate, and
neither Remainco nor the Shareholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no further
effect, upon the earliest to occur of (a) the mutual consent of all of the
parties hereto, (b) the receipt of the RMT Partner Shareholder Approval,
(c) September 30, 2020, (d) the date of termination of the Merger Agreement in
accordance with its terms and (e) if either (i) any Competing Proposal or
Superior Proposal shall have been adopted by two-thirds of the votes of all
outstanding shares of RMT Partner Common Stock entitled to vote thereon or
(ii) there shall have been validly tendered and not validly withdrawn in favor
of any Competing Proposal or Superior Proposal a number of shares of RMT Partner
Common Stock that would represent at least two-thirds of the vote of all
outstanding shares of RMT Partner Common Stock (it being agreed and understood
that the Shareholder shall not vote, or tender, any Subject Shares in favor of
any Competing Proposal or Superior Proposal prior to the termination of this
Agreement).



--------------------------------------------------------------------------------

Section 4.2 Non-Survival of Representations and Warranties. None of the
representations and warranties in this Agreement shall survive the termination
of this Agreement. This Section 4.2 shall not (x) limit any covenant or
agreement of the parties contained herein which by its terms contemplates
performance after the termination of this Agreement (including this Article IV)
or (y) relieve any party hereto from any liability for any fraud or Willful
Breach of this Agreement occurring prior to such termination. Each party shall
be entitled to any remedies at law or in equity to recover its losses arising
from any such pre-termination breach described in clause (y).

Section 4.3 Notices. Notices, requests, instructions or other documents to be
given under this Agreement shall be in writing and shall be deemed given (a) on
the date sent by email of a portable document format (PDF) document (provided,
however, that notice given by email shall be effective unless either (i) a
duplicable copy of such email notice is promptly given one of the other methods
described in this Section 4.3 or (ii) the receiving party delivers a written
confirmation of reception of such notice either by email or any other method
described in this Section 4.3 (excluding “out of office” or other automated
replies)), (b) when delivered, if delivered personally to the intended
recipient, and (c) one Business Day later, if sent by overnight delivery via a
national courier service (providing proof of delivery), and, in each case,
addressed to a party at the address for such party set forth on a schedule to be
delivered by each party to the address set forth below (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 4.3):

if to Remainco, to:

DuPont de Nemours, Inc.

974 Centre Road, Building 730

Wilmington, DE 19805

Attn: General Counsel

Email: Erik.T.Hoover@dupont.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Brandon Van Dyke

Email: brandon.vandyke@skadden.com

if to the Shareholder, to:

Winder Investment Pte. Ltd.

8 Robinson Road

#03-00 ASO Building

Singapore 048544

Attn: Directors



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Freemont Capital Pte. Ltd.

8 Robinson Road

#03-00 ASO Building

Singapore 048544

Attn: Jennifer Fan

jennifer.fan@freemont.capital

Section 4.4 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning of this Agreement.

Section 4.5 Severability. In the event any one or more of the provisions
contained in this Agreement, or the application of any provision to any Person
or circumstance, should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected or impaired thereby. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid, legal and enforceable provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions and, to the extent necessary, shall amend or
otherwise modify this Agreement to replace any provision contained herein that
is held invalid, illegal or unenforceable with a valid, legal and enforceable
provision giving effect to the intent of the parties.

Section 4.6 Complete Agreement. This Agreement shall constitute the entire
agreement between the parties relating to the transactions contemplated hereby
and shall supersede all previous negotiations, commitments, course of dealings
and writings with respect to such subject matter.

Section 4.7 Assignment. Neither party may assign its rights or delete its duties
under this Agreement without the written consent of the other party and any
attempted assignment or delegation in breach of this Section 4.7 shall be null
and void. The provisions of this Agreement and the obligations and rights
hereunder shall be binding upon, inure to the benefit of and be enforceable by
(and against) the parties and their respective successors and permitted
transferees and assigns. Nothing express or implied in this Agreement is
intended or shall be construed to confer upon or give any Person, other than the
parties, any rights or remedies under or by reason of this Agreement.

Section 4.8 Parties in Interest. Notwithstanding anything to the contrary in
this Agreement, it is hereby agreed and acknowledged that this Agreement may
only be enforced against, and any claims of action that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement may only be made against, the parties hereto, and no former,
current or future Affiliates, officers, directors, managers, employees,
equityholders, financing sources, managers, members, partners, agents or
representatives of any party, in each case, who is not a party to this
Agreement, shall have any liability for any obligations of the Parties hereto or
for any claim based on, in respect of, or by reason of, the transaction
contemplated hereby.



--------------------------------------------------------------------------------

Section 4.9 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) This Agreement and any dispute arising out of, in connection with or
relating to this Agreement shall be governed by and construed in accordance with
the Laws of the State of Delaware, without giving effect to the conflicts of
laws principles thereof.

(b) Each party irrevocably and unconditionally submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
shall not have jurisdiction, the United States District Court for the District
of Delaware (or, if such court shall not have jurisdiction, any state court in
the state of Delaware), and any appellate court from any appeal thereof, in any
Action arising out of or relating to this Agreement or the transactions
contemplated hereby, and each party hereby irrevocably and unconditionally
(i) agrees not to commence any such Action except in such courts, (ii) agrees
that any claim in respect of any such Action may be heard and determined in the
Court of Chancery of the State of Delaware or, to the extent permitted by Law,
in such other courts, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such Action in the Court of Chancery of the State of
Delaware or such other courts and (iv) waives, to the fullest extent permitted
by Law, the defense of an inconvenient forum to the maintenance of such Action
in the Court of Chancery of the State of Delaware or such other courts. Each
party agrees that a final judgment in any such Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Each party irrevocably consents to service of process in
the manner provided for notices in Section 4.3. Nothing in this Agreement will
affect the right of any party to serve process in any other manner permitted by
Law.

(c) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.9(C).

Section 4.10 Amendments and Waivers.

(a) Either party may, at any time prior to the RMT Partner Shareholder Approval,
by action taken by its board of directors, or officers thereunto duly
authorized, waive any terms or conditions of this Agreement or agree to an
amendment or modification to this Agreement by an agreement in writing executed
in the same manner (but not necessarily by the same Persons) as this Agreement.
No waiver by any of the parties of any breach hereunder shall be deemed to
extend to any prior or subsequent breach hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. The failure
or delay of either party to assert any of its rights hereunder or otherwise
shall not constitute a waiver of such rights. No waiver by either party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and executed by the party sought to be charged with such waiver.



--------------------------------------------------------------------------------

(b) This Agreement may be amended or modified, in whole or in part, only by a
duly authorized agreement in writing executed by the parties in the same manner
as this Agreement and which makes reference to this Agreement.

Section 4.11 Specific Performance. The parties acknowledge and agree that
irreparable harm would occur in the event that the parties do not perform any
provision of this Agreement in accordance with its terms or otherwise breach
this Agreement and the remedies at law for any breach or threatened, including
monetary damages, are inadequate compensation for any Loss. Accordingly, in the
event of any actual or threatened (whether or not in writing) default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
parties agree that the party to this Agreement who is thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement without the necessity of proving actual
damages or the inadequacy of monetary damages as a remedy, in addition to any
other remedy to which such party is entitled at law or in equity. Without
limiting the generality of the foregoing, the parties hereto agree that each
party shall be entitled to enforce specifically the other parties’ obligations
to consummate the transactions contemplated by this Agreement, in addition to
any and all other rights and remedies at law or in equity, and all such rights
and remedies shall be cumulative. The parties agree that any defense in any
Action for specific performance that a remedy at law would be adequate is hereby
waived, and that any requirements for the securing or posting of any bond with
such remedy are hereby waived.

Section 4.12 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in more than one counterpart, all of which shall
be considered one and the same agreement, each of which when executed shall be
deemed to be an original, and shall become effective when one or more such
counterparts have been signed by each of the parties and delivered to each of
the parties. Delivery of any signature page by facsimile, electronic or .pdf
transmission shall be binding to the same extent as an original signature page.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized representative of each of the parties
hereto have executed this Agreement as of the date first above written.

 

        DUPONT DE NEMOURS, INC.         By:  

/s/ Marc Doyle

  Name: Marc Doyle   Title:   Chief Executive Officer For and on behalf of
Winder Investment Pte. Ltd.         By:  

/s/ Sharon Yam

  Name: Sharon Yam   Title:   Director         By:  

/s/ William Lexmond

  Name: William Lexmond   Title:   Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Shareholder Name

   Subject Shares      RMT Partner Options

Winder Investment Pte. Ltd.

     20,300,000      2,958,500       6.00% Tangible Equity Units